Citation Nr: 0019862	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), initially evaluated as 50 percent 
disabling from July 2, 1997, and 70 percent disabling from 
April 20, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted the veteran's claim for PTSD, and 
assigned an initial 50 percent evaluation, effective from 
July 2, 1997.  The veteran filed a timely appeal, contending 
that the severity of his PTSD warranted assignment of an 
initial evaluation in excess of 50 percent.  During the 
course of his appeal, the veteran's assigned PTSD evaluation 
was increased to 70 percent, effective from September 2, 
1998, by a September 1999 rating decision.  In addition, by 
the September 1999 rating decision, he was also granted 
entitlement to IU benefits, which became effective from 
September 2, 1999.  However, a subsequent rating decision of 
January 2000 granted earlier effective dates of April 20, 
1998, for the veteran's 70 percent PTSD evaluation and his IU 
benefits.  The veteran has continued his appeal, contending 
in substance, that the severity of his PTSD warrants 
assignment of an increased initial evaluation for his PTSD, 
and that his IU benefits should have been effective from July 
2, 1997, the date on which his claim for service connection 
for PTSD was received.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that the issue 
with respect to an increased rating for the veteran's PTSD 
has been characterized by the RO as "entitlement to an 
earlier effective date for the grant of an increased 
evaluation from 50 to 70 percent, for the veteran's service-
connected post-traumatic stress disorder, and entitlement to 
an evaluation greater than 70 percent."  However, the Board 
observes that the current appeal is based on the October 1997 
rating decision, and that the characterization of the issue 
as determination of a proper initial rating for PTSD more 
accurately reflects the nature of the benefit being sought.  
Moreover, the Board observes that given its decision with 
respect to the issue of an increased initial rating for the 
veteran's PTSD on a schedular basis, for reasons discussed 
more fully below, the issue of entitlement to an effective 
date prior to April 20, 1998 for IU benefits has been 
rendered moot.  See VAOPGCPREC 6-99 (June 7, 1999).  The 
Board will now proceed with its review of the veteran's 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issue on appeal has been obtained by the RO. 

2.  The veteran's initial claim for service connection for 
PTSD, upon which this appeal is ultimately based, was 
received on July 2, 1997.  

3.  Service connection for PTSD was granted by an October 
1997 rating decision, and an initial 50 percent evaluation 
was assigned, effective from July 2, 1997.  

4.  Since the time his claim was received in July 1997, the 
veteran's PTSD has objectively been shown to be productive of 
symptomatology most consistent with total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent danger of 
hurting himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSION OF LAW

The criteria for assignment of an initial 100 percent 
evaluation for the veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

After a review of the record, the Board finds that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, records of medical treatment 
rendered following service, reports of VA rating 
examinations, and personal statements offered by the veteran 
in support of his claim.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with the issues on appeal. Therefore, no further action is 
necessary to meet the duty to assist the veteran with the 
development of evidence with respect to his claim.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned where 
there is a question as to which of two evaluations are to be 
applied.  The higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, the veteran's original claim for service 
connection for PTSD was received on July 2, 1997.  By an 
October 1997 rating decision, service connection for PTSD was 
granted, and an initial 50 percent evaluation was assigned, 
effective from July 2, 1997.  The veteran filed a timely 
appeal, contending that the severity of his PTSD disability 
warranted assignment of an initial evaluation in excess of 50 
percent.  During the course of his appeal, by a September 
1999 rating decision, the veteran's assigned rating for PTSD 
was increased to 70 percent, effective from September 2, 
1998.  In addition, by that rating decision, the veteran was 
granted IU benefits, also effective from September 2, 1998.  
The veteran continued his appeal, contending that he should 
have been awarded IU benefits effective from July 2, 1997, 
the date on which his original claim for service connection 
for PTSD was received.  By a January 2000 rating decision, 
the veteran was assigned earlier effective dates of April 20, 
1998, for his 70 percent rating for PTSD and for his IU 
benefits.  

Contemporaneous clinical treatment records dating from June 
1997 through January 1999 show that the veteran was diagnosed 
with PTSD in June 1997, and continued to receive psychiatric 
treatment from that time forward.  A treatment record dated 
in June 1997, and signed by a VA treating physician, 
indicates that the veteran was diagnosed with severe PTSD.  
In addition, in July 1997, the veteran was noted to suffer 
from depression with insomnia, and he reported that he was 
often unable to sleep at all.  The veteran was reported to 
experience frequent nightmares, and to cry over small things.  
The veteran indicated that he had some suicidal ideation, but 
had not actually attempted suicide.  Further, the veteran was 
noted to have experienced difficulty holding a job in the 
past, although he was looking for employment at that time.  
His concentration was noted to be impaired, and he 
experienced feelings of helplessness and hopelessness.  

The veteran underwent a VA rating examination in August 1997.  
The report of that examination shows that the veteran had 
served as a helicopter door gunner in Vietnam, and that he 
had been married and divorced three times since returning 
home.  The veteran complained of experiencing daily intrusive 
thoughts of Vietnam, and that some of those intrusive 
thoughts appeared to be actual occurrences.  The veteran 
reported a tendency to isolate himself from others, and 
reported experiencing avoidance behaviors.  He indicated that 
he felt alienated from others, that he had just wandered 
about for the past four years, and that he did not trust 
anyone.  Further, the veteran reported an inability to 
concentrate, and indicated that he had many problems with his 
short-term memory.  According to the veteran, his feelings of 
rage hampered his effectiveness while he was working in law 
enforcement.  He also indicated that he experienced an 
exaggerated startle response, and that he always ensured that 
his living quarters were secure.  

On examination, the veteran was noted to be cooperative 
during the interview, and his appearance was neat and clean.  
The examiner observed that the veteran cried during the 
entire interview, and that his psychomotor activity was 
retarded.  Facial expression was sad, mood was depressed, and 
affect was flat.  The veteran's sleep disturbances appeared 
to be chronic in nature.  However, he denied experiencing 
hallucinations or delusions, and denied experiencing suicidal 
or homicidal ideations.  Memory, concentration, and judgment 
were all impaired, although the veteran was found to be fully 
oriented.  The examiner concluded with a diagnosis of Axis I 
chronic, severe PTSD, and offered an Axis V global assessment 
of functioning (GAF) score of 41.  He indicated that the 
veteran experienced severe social and industrial impairment 
due to PTSD, and that he had difficulty in establishing and 
maintaining effective social and occupational relationships.  
Under the Diagnostic and Statistical Manual, 4th Edition 
(DSM-IV), a GAF score of 41 suggests serious symptoms of a 
psychiatric disorder (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The veteran was admitted to a VA Medical Center (VAMC) for 
treatment for complaints of stress, depression, and 
nightmares in April 1998.  The treatment records from that 
period show that the veteran complained of experiencing an 
exaggerated startle response, and indicated that he could not 
stand to be around large numbers of people or sudden loud 
noises.  In addition, he stated that he had increasing 
problems with property destruction when angry, and reported 
an inability to interact with individuals outside his circle 
of a few close friends.  The veteran also indicated that 
certain odors or noises would trigger nightmares or 
flashbacks, and that he tended to avoid other people and 
experienced problems with his memory.  During the course of 
his treatment, the veteran's diagnostic test scores relating 
to anxiety, depression, and other symptomatology associated 
with his PTSD fell within the moderate-to-severe ranges.  The 
veteran appeared to have improved over the course of his 
treatment, and he was later noted to have gone on a 
motorcycle ride, watched television with a friend, visited a 
local discount store, but remained nervous in large crowds.  
The treating physician concluded with an Axis I diagnosis of 
PTSD, and an Axis V GAF score of 60.  Under DSM-IV, a GAF 
score of 60 suggests moderate symptoms of a psychiatric 
disorder (e.g., flat affect and circumstantial speech, and 
occasional panic attacks); or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A statement from a VA clinical psychologist dated in June 
1998 indicates that the veteran had been evaluated to 
determine the degree to which his employability was affected 
by his service-connected PTSD.  According to the examining 
psychologist, the veteran was effectively unemployable due to 
his PTSD at that time, and had been unemployable for over 12 
consecutive months.  The VA psychologist noted the veteran's 
post-service employment of having worked briefly as a 
psychiatric aide, a UPS delivery driver, a supervisor for the 
county health department, and as a police officer for 10 
years.  The veteran had last worked in 1994 with a security 
company in Alaska.  He had not worked since that time.  
During the course of the evaluation, the veteran was found to 
have impaired concentration and memory.  He required longer 
than usual to complete a series of instructions, and required 
prompts upon forgetting or losing his place in sequence.  The 
examiner observed that the veteran demonstrated a superficial 
friendliness which disappeared quickly when confronted with 
the frustration of dealing with people.  The veteran was 
noted to have experienced problems in working around people 
for the past few years, and had lost the capacity to interact 
with others in a modulated manner.  The veteran was found to 
be markedly impaired in his ability to respond to customary 
work procedures and in responding appropriately to 
supervision and co-workers in a work setting.  The veteran's 
cognitive functioning was estimated to be in the average 
range.  The psychologist concluded that based upon a review 
of the veteran's medical records and his evaluation, the 
severity of his symptoms limited his ability to remember and 
process work procedures and instructions.  He offered that 
the veteran's emotional lability prevented him from getting 
along with others without distracting them from their own 
work, and caused him to exhibit behavioral extremes.  The 
examiner stated that such symptoms had been present for over 
12 months, and were chronic and severe in nature, with a poor 
prognosis for improvement.  

Treatment notes dating from December 1998 through January 
1999 show that the veteran persistently re-experienced 
specific traumas from his time in Vietnam, and experienced 
recurrent and intrusive recollections and nightmares.  In 
addition, he experienced dissociative flashbacks and intense 
psychological and physiological distress on exposure to 
internal and external cues that symbolized or resembled 
aspects of combat.  The veteran was also noted to experience 
what were characterized as dissociative flashbacks of the 
intensity of visual hallucinations.  The veteran's level of 
depression was felt to be more intense at times, with 
thoughts of suicide.  All other symptoms such as avoidance of 
others and stimuli in addition to withdrawal from 
participation in activities.  The treating psychiatrist noted 
that the veteran's latest GAF score was 45, due to ongoing 
depression, crying spells, increased anxiety, inability to 
concentrate and complete tasks started, and an inability to 
relate to others.  Under the provisions of DSM-IV, a GAF 
score of 45 suggests serious symptoms of a psychiatric 
disorder (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  The treating psychiatrist further 
observed that the veteran was completely disabled at that 
point, with the assessment that he was totally unable to 
compete for and maintain gainful employment because of 
recurring angry outbursts, paranoia, , hallucinations, 
depression, hypervigilance, and intrusive distressing 
thoughts.  The treating psychiatrist offered her opinion that 
the veteran's disability was permanent.  

The report of a June 1999 VA rating examination shows that 
the veteran suffered from symptoms including increased memory 
difficulty, concentration, and mood swings due to his PTSD.  
He was noted to have stopped working due to conflicts with 
supervisors, peers, and others.  In addition, he was noted to 
live alone in the woods in a trailer, and his dog was his 
only companion.  The veteran indicated that he experienced 
regular suicidal ideation, but that he was afraid to act upon 
such thoughts.  The veteran stated that he could not stand to 
be around other people, that he only wanted to be left alone, 
and felt that people intruded into his personal space.  He 
experienced difficulty in concentrating, absent mindedness, 
and sometimes reported racing thoughts and difficulty setting 
priorities.  The veteran indicated that he experienced 
recurrent outbursts of anger, and that two months previously, 
he saw two people breaking into his friend's house.  He shot 
one and held the other at gunpoint until the police arrived.  
The veteran was hypervigilant, and tended to be very 
distrustful of other people.  On examination, the veteran was 
observed to be casually dressed, but was unshaven with torn 
clothing.  He made no attempt to interact or to relate to the 
examiner.  Behavior was socially appropriate throughout the 
interview, and speech was spontaneous with a low whisper.  
Conversation was reduced in amount and limited to brief 
responses to the examiner's question.  The veteran appeared 
to be occupied with his inner thoughts, and exhibited a 
labile affect, which was intense and constricted.  Whenever 
he talked about a person who befriended him, he cried.  He 
further expressed feelings of hopelessness, helplessness, and 
low self-esteem, and was withdrawn and seclusive.  He did not 
appear to have delusional thinking, but was suspicious of 
people.  There were no hallucinatory experiences.  The 
veteran was able to set priorities and to make appropriate 
decisions to common problems of daily living, and was deemed 
competent for purposes of managing his VA benefits.  The 
examiner concluded with a diagnosis of Axis I PTSD with an 
Axis V GAF score of 40.  Under DSM-IV, a GAF score of 40 
suggests some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work. . .).  

Under the criteria for evaluating PTSD, a 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

The Board has reviewed the foregoing, and concludes that the 
evidence supports assignment of a 100 percent evaluation for 
the veteran's PTSD, effective from July 2, 1997, the date 
upon which the veteran's claim for service connection for 
PTSD was received.  The report of his first rating 
examination of August 1997 shows that the veteran's 
symptomatology associated with PTSD was characterized as 
severe and warranted assignment of a GAF score of 41.  While 
the veteran was apparently able to maintain his personal 
appearance and hygiene, he was noted to experience suicidal 
ideation and serious social impairment to the point at which 
he was unable to maintain employment. 

The symptomatology associated with the veteran's PTSD, since 
the time his original claim for service connection was 
received in July 1997, has been consistent with the criteria 
for assignment of a 100 percent evaluation.  The veteran has 
been consistently shown to experience total occupational and 
social impairment, due to symptomatology including gross 
impairment in his thought processes.  Given his reported 
outbursts of anger and suicidal ideation, in addition to his 
more recent incident in which he shot someone, he can be said 
to present a persistent danger of hurting himself or others.  
Further, the veteran has been shown to have demonstrated a 
decreasing ability to maintain his personal hygiene, although 
it is somewhat unclear as to whether he is unable to perform 
activities of daily living.  

Further, when the VA examining clinical psychologist 
concluded that the veteran was unemployable due to the 
symptomatology associated with his PTSD in June 1998, the 
severity of the symptomatology exhibited at that time was 
noted to have been present for more than 12 consecutive 
months previously.  The Board notes that such symptoms were 
also manifested at the time the veteran underwent the initial 
August 1997 rating examination.  As noted, in December 
1998/January 1999, the treating VA psychiatrist stated that 
the veteran was totally disabled due to his PTSD.  In 
addition, while the veteran denied experiencing 
hallucinations or delusions, the intensity of his 
dissociative intrusive thoughts or flashbacks suggests 
symptomatology of a degree of severity that would approximate 
hallucinations or delusions.  Accordingly, the Board finds 
that the severity of the veteran's PTSD disability more 
nearly approximates the criteria for assignment of a 100 
percent evaluation from the date his original claim for 
service connection for PTSD was received, on July 2, 1997.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, an initial effective date of July 
2, 1997, for assignment of a 100 percent rating for the 
veteran's service-connected PTSD is granted.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

